Citation Nr: 0423278	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  95-07 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from April 1970 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that increased the rating for the 
veteran's PTSD to 50 percent disabling.  

The Board issued a decision in this case in June 2003.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Partial Remand, the Court issued an Order in April 
2003 that vacated that portion of the Board's June 2003 
decision that denied an increased rating for PTSD and 
remanded the case for further adjudication on that one issue.  
In the Joint Motion, the parties specifically requested that 
the Board's decision on the other issue addressed in the June 
2003 decision not be disturbed.  Therefore, the only issue 
remaining on appeal is that listed above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The reason for the Court's remand as set forth in the Joint 
Motion was that the Board's June 2003 decision incorrectly 
stated some of the pertinent medical evidence and that it did 
not adequately discuss why a higher rating was not warranted.  

Review of the claims file reveals that the most recent VA 
compensation examination was conducted in June 2000 and that 
the most recent treatment records that have been obtained are 
dated in May 2002.  In order to assess the veteran's PTSD 
appropriately, the Board believes that a current evaluation 
of the service-connected disability would be helpful and that 
up-to-date records of all psychiatric treatment that the 
veteran has received should be obtained.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for PTSD since May 2002, 
including the approximate dates of such 
treatment.  With any needed signed 
releases from the veteran, the RO should 
request copies of the records of all 
treatment identified by him.  All records 
so received should be associated with the 
claims file.  

2.  The RO should then schedule the 
veteran for a psychiatric examination.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated special tests should be 
completed.  The examiner's report should 
set forth in detail all current PTSD 
symptoms and pertinent clinical findings.  
The examiner should be requested to 
comment on the effect of the service-
connected PTSD on the veteran's social 
and industrial adaptability.  In 
addition, the examiner should be 
specifically requested to comment on any 
current improvement or worsening of the 
disability as compared to the degree of 
impairment shown in the medical evidence 
developed over the past several years.  

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim for an 
increased rating for his PTSD.  If action 
taken remains adverse to him, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



